DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 7/5/2022 for application number 16/692,261. 
Claims 1-17, 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 16-19 contain “means for” limitations that are being interpreted under 112(f). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8-9, 12, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A).

In reference to claim 1, Fedorov teaches a method performed by a computing device, the method (col. 2, lines 20-21) comprising: receiving calendar data defining a plurality of calendar events for a plurality of users, wherein each of the plurality of calendar events specifies an event time and an event location (projects are calendar events that include times and locations, col. 2, lines 33-44); receiving historical location data indicating a physical location for remote devices associated with each of the plurality of users, wherein individual location points show one or more historical locations of individual remote devices at one or more times that are relative to an individual event time (historic location data is received relative to a selected time and project times, col. 4, lines 30-40; col. 10, line 57 – col. 11, line 2; col. 2, line 60 – col. 3, line 8); receiving a user input that defines a time frame used for filtering the calendar data (user can select a past time, col. 2, line 60 – col. 3, line 8); filtering the calendar data to identify a selected set of calendar events from the plurality of calendar events, wherein the plurality of calendar events are filtered to the selected set of calendar events that specify event times that are within the time frame (projects are filtered to identify projects scheduled to occur or are occurring at the selected time, col. 5, line 12 – col. 6, line 20); using the historical location data that shows the one or more historical locations of individual remote devices at the one or more times that are relative to an individual event time, generating a status indicator … (project status indicator is displayed, like completion status, col. 5, line 52 – col. 6, line 20, fig. 2); and causing a display of a user interface comprising the status indicator of the selected set of calendar events, the status indicator is displayed concurrently with graphical elements showing the historical location of the individual users on a map at times associated with a time of an event of the selected set of calendar events relative to one or more location markers of the event locations (see fig. 2 – historic location and project location are displayed concurrently with status indicator).
However, Fedorov does not teach the status indicators indicating a relationship between the historical locations of the remote devices associated with individual users of the plurality of users at times associated with event times that are within the time frame provided by the user input and associated event locations specified in the selected set of calendar events associated with each of the individual users; wherein the status indicators indicate the relationship between the historical location of the individual users at the times associated event times that are within the time frame provided by the user input and the event locations specified in the select set of calendar events.
Prabhakaran teaches the status indicators indicating a relationship between the historical locations of the remote devices associated with individual users of the plurality of users at times associated with event times that are within the time frame provided by the user input and associated event locations specified in the selected set of calendar events associated with each of the individual users; wherein the status indicators indicate the relationship between the historical location of the individual users at the times associated event times that are within the time frame provided by the user input and the event locations specified in the select set of calendar events (plurality of status icons for plurality of users indicate the status of vehicle, such as a late delivery, including for historic location data, col. 9, line 10 – col. 10, line 67).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov and Prabhakaran before the earliest effective filing date, to modify the status indicator as disclosed by Fedorov to include the plurality of status indicators as taught by Prabhakaran.
One of ordinary skill in the art would have been motivated to modify the status indicator of Fedorov to include the plurality of status indicators of Prabhakaran because it would allow the user to track a plurality of users and events, and see if the users are late or on-time (Prabhakaran, col. 9, line 10 – col. 10, line 67).
In reference to claim 8, Fedorov teaches the method of claim 1, wherein the user interface is displayed on individual computing devices located within a threshold distance to an event location of an associated calendar event of the selected set of calendar events (the Examiner notes that the broadest reasonable interpretation of this claim is that the interface is displayed on devices that happens to be within some given distance of the event. The UI of Fedorov in fig. 2 would be displayed within some distance of an event).
In reference to claim 9, Fedorov teaches the method of claim 1, wherein the user interface is displayed on individual computing devices located outside a threshold distance to an event location of an associated calendar event of the selected set of calendar events (the Examiner notes that the broadest reasonable interpretation of this claim is that the interface is displayed on devices that happens to be outside some given distance of the event. The UI of Fedorov in fig. 2 would be displayed outside some distance of an event).

In reference to claim 12, Fedorov teaches a system comprising: one or more processing units; and a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to (fig. 7): receive calendar data defining a plurality of calendar events for a plurality of users, wherein each of the plurality of calendar events specifies an event time and an event location (projects are calendar events that include times and locations, col. 2, lines 33-44); receive historical location data defining a physical location of a user associated with the event, wherein individual location points show one or more historical locations of individual remote devices at one or more times that are relative to an individual event time (historic location data is received relative to a selected time and project times, col. 4, lines 30-40; col. 10, line 57 – col. 11, line 2; col. 2, line 60 – col. 3, line 8); receive a user input that defines a time frame used for filtering the calendar data (user can select a past time, col. 2, line 60 – col. 3, line 8); filter the calendar data to identify a selected set of calendar events from the plurality of calendar events, wherein the plurality of calendar events are filtered to the selected set of calendar events that specify event times that are within the time frame (projects are filtered to identify projects scheduled to occur or are occurring at the selected time, col. 5, line 12 – col. 6, line 20); use the historical location data that shows the one or more historical locations of individual remote devices at the one or more times that are relative to an individual event time, generating a status indicator … (project status indicator is displayed, like completion status, col. 5, line 52 – col. 6, line 20, fig. 2); and causing a display of a user interface comprising the status indicator of the selected set of calendar events, the status indicator is displayed concurrently with graphical elements showing the historical location of the individual users on a map at times associated with a time of an event of the selected set of calendar events relative to one or more location markers of the event locations (see fig. 2 – historic location and project location are displayed concurrently with status indicator).
However, Fedorov does not teach the status indicators indicating a relationship between the historical locations of the remote devices associated with individual users of the plurality of users at times associated with event times that are within the time frame provided by the user input and associated event locations specified in the selected set of calendar events associated with each of the individual users; wherein the status indicators indicate the relationship between the historical location of the individual users at the times associated event times that are within the time frame provided by the user input and the event locations specified in the select set of calendar events.
Prabhakaran teaches the status indicators indicating a relationship between the historical locations of the remote devices associated with individual users of the plurality of users at times associated with event times that are within the time frame provided by the user input and associated event locations specified in the selected set of calendar events associated with each of the individual users; wherein the status indicators indicate the relationship between the historical location of the individual users at the times associated event times that are within the time frame provided by the user input and the event locations specified in the select set of calendar events (plurality of status icons for plurality of users indicate the status of vehicle, such as a late delivery, including for historic location data, col. 9, line 10 – col. 10, line 67).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov and Prabhakaran before the earliest effective filing date, to modify the status indicator as disclosed by Fedorov to include the plurality of status indicators as taught by Prabhakaran.
One of ordinary skill in the art would have been motivated to modify the status indicator of Fedorov to include the plurality of status indicators of Prabhakaran because it would allow the user to track a plurality of users and events, and see if the users are late or on-time (Prabhakaran, col. 9, line 10 – col. 10, line 67).

In reference to claim 16, Fedorov teaches a system (fig. 7) comprising: receiving calendar data defining a plurality of calendar events for a plurality of users, wherein each of the plurality of calendar events specifies an event time and an event location (projects are calendar events that include times and locations, col. 2, lines 33-44); receiving historical location data indicating a physical location for remote devices associated with each of the plurality of users (historic location data is received relative to a selected time and project times, col. 4, lines 30-40; col. 10, line 57 – col. 11, line 2; col. 2, line 60 – col. 3, line 8); means for receiving a user input that defines a time frame used for filtering the calendar data (user can select a past time, col. 2, line 60 – col. 3, line 8); means for filtering the calendar data to identify a selected set of calendar events from the plurality of calendar events, wherein the plurality of calendar events are filtered to the selected set of calendar events that specify event times that are within the time frame (projects are filtered to identify projects scheduled to occur or are occurring at the selected time, col. 5, line 12 – col. 6, line 20); means for using the historical location data that shows the one or more historical locations of individual remote devices at the one or more times that are relative to an individual event time, generating a status indicator … (project status indicator is displayed, like completion status, col. 5, line 52 – col. 6, line 20, fig. 2); and means for causing a display of a user interface comprising the status indicator of the selected set of calendar events, the status indicator is displayed concurrently with graphical elements showing the historical location of the individual users on a map at times associated with a time of an event of the selected set of calendar events relative to one or more location markers of the event locations (see fig. 2 – historic location and project location are displayed concurrently with status indicator).
However, Fedorov does not teach the status indicators indicating a relationship between the historical locations of the remote devices associated with individual users of the plurality of users at times associated with event times that are within the time frame provided by the user input and associated event locations specified in the selected set of calendar events associated with each of the individual users; wherein the status indicators indicate the relationship between the historical location of the individual users at the times associated event times that are within the time frame provided by the user input and the event locations specified in the select set of calendar events.
Prabhakaran teaches the status indicators indicating a relationship between the historical locations of the remote devices associated with individual users of the plurality of users at times associated with event times that are within the time frame provided by the user input and associated event locations specified in the selected set of calendar events associated with each of the individual users; wherein the status indicators indicate the relationship between the historical location of the individual users at the times associated event times that are within the time frame provided by the user input and the event locations specified in the select set of calendar events (plurality of status icons for plurality of users indicate the status of vehicle, such as a late delivery, including for historic location data, col. 9, line 10 – col. 10, line 67).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov and Prabhakaran before the earliest effective filing date, to modify the status indicator as disclosed by Fedorov to include the plurality of status indicators as taught by Prabhakaran.
One of ordinary skill in the art would have been motivated to modify the status indicator of Fedorov to include the plurality of status indicators of Prabhakaran because it would allow the user to track a plurality of users and events, and see if the users are late or on-time (Prabhakaran, col. 9, line 10 – col. 10, line 67).
In reference to claim 22, Prabhakaran teaches the method of claim 1, wherein generating the status indicators comprises configuring one or more of the status indicators to indicate whether an individual of the plurality of users indicates is on schedule with respect to the associated calendar event (late delivery indicator displayed, col. 9, line 10 – col. 10, line 67).

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A) as applied to claims 1 and 16 above, and in further view of Pai (Pub. No. 2012/0302258).

In reference to claim 2, Fedorov and Prabhakaran do not explicitly teach the method of claim 1, further comprising: receiving a user input indicating a selection of a single user from the plurality of users; and modifying the user interface to display a map bringing focus to a single graphical element showing a physical location of the single user, the map displayed concurrently with a status indicator bringing focus to a relationship between the physical location of the single user and an event location specified in a calendar event selected from the selected set of calendar events based on an association with the single user.
Pai teaches the method of claim 1, further comprising: receiving a user input indicating a selection of a single user from the plurality of users; and modifying the user interface to display a map bringing focus to a single graphical element showing a physical location of the single user (when user dot is selected, the dot is emphasized with more detailed information, fig. 10 and para. 0078), the map displayed concurrently with a status indicator bringing focus to a relationship between the physical location of the single user and an event location specified in a calendar event selected from the selected set of calendar events based on an association with the single user (Pai teaches user status, like 1010 in fig. 10, and areas 1110 and 1210 and figs. 11 and 12, when Fedorov is combined with Pai, the the event status of Fedorov would be displayed with the emphasized map location of Pai).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Pai before the earliest effective filing date, to modify the map as disclosed by Fedorov to include the focus as taught by Pai.
One of ordinary skill in the art would have been motivated to modify the map of Fedorov to include the focus of Pai because Pai teaches an enhanced map that would make tracking users easier.

In reference to claim 17, Frank does not explicitly teach the system of claim 16, further comprising: means for receiving a user input indicating a selection of a single user from the plurality of users; and modifying the user interface to display a map bringing focus to a single graphical element showing a physical location of the single user, the map displayed concurrently with a status indicator bringing focus to a relationship between the physical location of the single user and an event location specified in a calendar event selected from the selected set of calendar events based on an association with the single user.
Pai teaches the system of claim 16, further comprising: means for receiving a user input indicating a selection of a single user from the plurality of users; and modifying the user interface to display a map bringing focus to a single graphical element showing a physical location of the single user (when user dot is selected, the dot is emphasized with more detailed information, fig. 10 and para. 0078), the map displayed concurrently with a status indicator bringing focus to a relationship between the physical location of the single user and an event location specified in a calendar event selected from the selected set of calendar events based on an association with the single user (Pai teaches user status, like 1010 in fig. 10, and areas 1110 and 1210 and figs. 11 and 12, when Frank is combined with Pai, the the event status of Frank would be displayed with the emphasized map location of Pai).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Pai before the earliest effective filing date, to modify the map as disclosed by Fedorov to include the focus as taught by Pai.
One of ordinary skill in the art would have been motivated to modify the map of Fedorov to include the focus of Pai because Pai teaches an enhanced map that would make tracking users easier.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A) as applied to claim 1 above, and in further view of Monte (Pub. No. 2014/0026088).

In reference to claim 3, Fedorov and Prabhakaran do not explicitly teach the method of claim 1, wherein the user interface further comprises a calendar summary describing details of the select set of calendar events, the calendar summary displayed concurrently with the graphical elements showing the physical location of the individual users.
Monte teaches the method of claim 1, wherein the user interface further comprises a calendar summary describing details of the select set of calendar events (details of calendar events are displayed, see fig. 2A, fig. 2F), the calendar summary displayed concurrently with the graphical elements showing the physical location of the individual users (Monte teaches the calendar summary displayed with a map, fig. 2A, in combination with Frank, the map of Frank would be displayed with the calendar summary of Monte).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Monte before the earliest effective filing date, to modify the map as disclosed by Fedorov to include the calendar summary as taught by Monte.
One of ordinary skill in the art would have been motivated to modify the map of Fedorov to include the calendar summary of Monte because it would allow users to interact with calendar events (Monte, fig. 2F-G, para. 0093-94).
In reference to claim 10, Fedorov and Prabhakaran do not explicitly teach the method of claim 1, wherein the user interface further comprises selectable actions for causing at least one of (1) communicating the status indicator to individual computing devices within a threshold distance to an event location of an associated calendar event, (2) communicating the status indicator to individual computing devices that are outside the threshold distance to the event location of the associated calendar event, or (3) modifying the associated calendar event.
Monte teaches the method of claim 1, wherein the user interface further comprises selectable actions for causing at least one of (1) communicating the status indicator to individual computing devices within a threshold distance to an event location of an associated calendar event, (2) communicating the status indicator to individual computing devices that are outside the threshold distance to the event location of the associated calendar event, or (3) modifying the associated calendar event (user can edit calendar events, Monte, fig. 2F-G, para. 0093-94).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Monte before the earliest effective filing date, to modify the map as disclosed by Fedorov to include the calendar summary as taught by Monte.
One of ordinary skill in the art would have been motivated to modify the map of Fedorov to include the calendar summary of Monte because it would allow users to edit calendar events (Monte, fig. 2F-G, para. 0093-94).

Claims 4-5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A) as applied to claim 1 above, and in further view of Frank et al. (Pub. No. 2008/0171559) and Wang (Pub. No. 2019/0057340).

In reference to claim 4, Fedorov and Prabhakaran do not teach the method of claim 1, further comprising: determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is greater than a threshold …, configuring the status indicator with an indication that the user is off schedule with respect to the associated calendar event.
Frank teaches the method of claim 1, further comprising: determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is greater than a threshold …, configuring the status indicator with an indication that the user is off schedule with respect to the associated calendar event (distance between user and meeting is calculated, and if travel time is too long, an indication that user is running late is displayed, para. 0091, 94).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Frank before the earliest effective filing date, to modify the status as disclosed by Fedorov to include the description as taught by Frank.
One of ordinary skill in the art would have been motivated to modify the status of Fedorov to include the description of Frank because it would provide more status information (Frank, para. 0091-94).
However, Fedorov, Prabhakaran, and Frank do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, Frank, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 5, Fedorov and Prabhakaran do not teach the method of claim 1, further comprising: determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is less than a threshold …, configuring the status indicator with an indication that the user is on schedule with respect to the associated calendar event.
Frank teaches the method of claim 1, further comprising: determining a distance between a physical location of a single user of the plurality of users and an event location of an associated calendar event of the selected set of calendar events, the distance determined within a predetermined time period of a start time of the associated calendar event; and in response to determining that the distance between the physical location of the single user and the event location is less than a threshold …, configuring the status indicator with an indication that the user is on schedule with respect to the associated calendar event (distance between user and meeting is calculated, and if travel time is within meeting time, an indication that user is on-time is displayed, para. 0091, 94). 
However Fedorov, Prabhakaran, and Frank do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, Frank, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 7, Fedorov and Prabhakaran do not teach the method of claim 1, further comprising: analyzing the selected set of calendar events to determine a distance between a physical location of a single user of the plurality of users and an event location for each of the selected set of calendar events; and generating individual status indicators for the selected set of calendar events, wherein a first set of status indicators specify that the single user is on schedule for the first set of calendar events when the distance between the event location specified in the first set of calendar events and the physical location of the single user at an event time specified in the first set of calendar events is less than a threshold …, and wherein a second set of status indicators specify that the single user is off schedule for the second set of calendar events when the distance between the event location specified in the second set of calendar events and the physical location of the single user at an event time specified in the second set of calendar events is greater than the threshold …
Frank teaches the method of claim 1, further comprising: analyzing the selected set of calendar events to determine a distance between a physical location of a single user of the plurality of users and an event location for each of the selected set of calendar events; and generating individual status indicators for the selected set of calendar events, wherein a first set of status indicators specify that the single user is on schedule for the first set of calendar events when the distance between the event location specified in the first set of calendar events and the physical location of the single user at an event time specified in the first set of calendar events is less than a threshold … (distance between user and meeting is calculated, and if travel time is within meeting time, an indication that user is on-time is displayed, para. 0091, 94), and wherein a second set of status indicators specify that the single user is off schedule for the second set of calendar events when the distance between the event location specified in the second set of calendar events and the physical location of the single user at an event time specified in the second set of calendar events is greater than the threshold … (distance between user and meeting is calculated, and if travel time is too long, an indication that user is running late is displayed, para. 0091, 94). 
However Fedorov, Prabhakaran, and Frank do not explicitly state a threshold distance. 
Wang teaches a threshold distance (threshold distance, see, e.g., para. 0095-0102).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, Frank, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 11, Fedorov, Prabhakaran, and Frank do not teach the method of claim 1, wherein the status indicator indicates that a single user of the plurality of users is out of compliance with respect to a policy in response to determining that a physical location for the single user is outside of a predefined region and that the single user is not associated with a calendar event specifying a location outside of the predefined region.
Wang teaches the method of claim 1, wherein the status indicator indicates that a single user of the plurality of users is out of compliance with respect to a policy in response to determining that a physical location for the single user is outside of a predefined region and that the single user is not associated with a calendar event specifying a location outside of the predefined region (indication displayed that a user is outside a predefined region associated with were the user is scheduled to be, para. 0090). 
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, Frank, and Wang before the earliest effective filing date, to modify the threshold as disclosed by Frank to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the threshold of Frank to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).

Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A) as applied to claims 1 and 16 above, and in further view of Frank et al. (Pub. No. 2008/0171559).

In reference to claim 6, Fedorov and Prabhakaran do not teach the method of claim 1, further comprising: determining a probability of a commute between a physical location of a single user of the plurality of users and an event location specified in an associated calendar event of the selected set of calendar events; and configure the status indicator with a description of the probability of the commute between the physical location of the single user and the event location.
Frank teaches the method of claim 1, further comprising: determining a probability of a commute between a physical location of a single user of the plurality of users and an event location specified in an associated calendar event of the selected set of calendar events; and configure the status indicator with a description of the probability of the commute between the physical location of the single user and the event location (status indicator can display probability of being on time based on commuting time, para. 0091, 94).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Frank before the earliest effective filing date, to modify the status as disclosed by Fedorov to include the description as taught by Frank.
One of ordinary skill in the art would have been motivated to modify the status of Fedorov to include the description of Frank because it would provide more status information (Frank, para. 0091-94).
In reference to claim 23, Fedorov and Prabhakaran do not teach the method of claim 1, wherein generating the status indicators comprises configuring one or more of the status indicators to include a text description that describes the physical location of an individual user based on a subject of an associated event within the select set of calendar events.
Frank teaches the method of claim 1, wherein generating the status indicators comprises configuring one or more of the status indicators to include a text description that describes the physical location of an individual user based on a subject of an associated event within the select set of calendar events (text status indicator displays probability of being on time, para. 0091-94).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Frank before the earliest effective filing date, to modify the status as disclosed by Fedorov to include the description as taught by Frank.
One of ordinary skill in the art would have been motivated to modify the status of Fedorov to include the description of Frank because it would provide more status information (Frank, para. 0091-94).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A) as applied to claim 1 above, and in further view of Wang (Pub. No. 2019/0057340).

In reference to claim 13, Fedorov and Prabhakaran do not teach the system of claim 12, wherein at least one of the status indicators indicates that the user is out of compliance with respect to with respect to a policy in response to determining that the physical location of the user is outside of a predefined region and that the user is not associated with any calendar event specifying a location outside of the predefined region.
Wang teaches the system of claim 12, wherein the status indicator indicates that the user is out of compliance with respect to with respect to a policy in response to determining that the physical location of the user is outside of a predefined region and that the user is not associated with any calendar event specifying a location outside of the predefined region (indication displayed that a user is outside a predefined region associated with were the user is scheduled to be, para. 0090). 
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Wang before the earliest effective filing date, to modify the status as disclosed by Fedorov to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the status of Fedorov to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).
In reference to claim 14, Fedorov and Prabhakaran do not teach the system of claim 12, wherein data defining a threshold distance from the event location is associated with the calendar data defining the event, wherein one or more of the status indicators is generated in response to determining that the user has entered a predefined region defined by the threshold distance within a predetermined time period of the event time.
Wang teaches the system of claim 12, wherein data defining a threshold distance from the event location is associated with the calendar data defining the event, wherein one or more of the status indicators is generated in response to determining that the user has entered a predefined region defined by the threshold distance within a predetermined time period of the event time (indication displayed that a user is has entered a predefined region associated with were the user is scheduled to be, para. 0068).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Wang before the earliest effective filing date, to modify the status as disclosed by Fedorov to include the threshold distance as taught by Wang.
One of ordinary skill in the art would have been motivated to modify the status of Fedorov to include the threshold distance of Wang because it helps better track employees (Wang, para. 0003-06).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A) as applied to claim 12 above, and in further view of Monte (Pub. No. 2014/0026088).

In reference to claim 15, Fedorov, Prabhakaran, and Wang do not teach the system of claim 12, wherein the user interface further comprises a calendar summary describing details of the calendar event, the calendar event having an event time within a time frame.
Monte teaches the system of claim 12, wherein the user interface further comprises a calendar summary describing details of the calendar event, the calendar event having an event time within a time frame (details of calendar events for a particular day are displayed, see fig. 2A, fig. 2F).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, Wang, and Monte before the earliest effective filing date, to modify the map as disclosed by Fedorov to include the calendar summary as taught by Monte.
One of ordinary skill in the art would have been motivated to modify the map of Fedorov to include the calendar summary of Monte because it would allow users to interact with calendar events (Monte, fig. 2F-G, para. 0093-94).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 8,606,611 B1) in view of Prabhakaran (US 5,904,727 A) as applied to claim 1 above, and in further view of Monte et al. (Pub. No. 2014/0026088).

In reference to claim 21, Fedorov and Prabhakaran do not teach the method of claim 1, further comprising: determining a second set of calendar events from an input indicating a second predetermined time frame; and in response to determining the second set of calendar events, transitioning the display of the user interface comprising the status indicator of the selected set of calendar events and the map relative to a second set of location markers of a second set of related event locations, to a display of a second user interface comprising a second set of status indicators of the second set of calendar events concurrently with the map showing the physical location of the individual users relative to the second set of location markers of the second set of related event locations.
Monte teaches the method of claim 1, further comprising: determining a second set of calendar events from an input indicating a second predetermined time frame (user can select a new day, para. 0105-0110, 0071-74, 0006, figs. 2A-E); and in response to determining the second set of calendar events, transitioning the display of the user interface comprising the status indicator of the selected set of calendar events and the map relative to a second set of location markers of a second set of related event locations, to a display of a second user interface comprising a second set of status indicators of the second set of calendar events concurrently with the map showing the physical location of the individual users relative to the second set of location markers of the second set of related event locations (in response to newly selected day, new calendar events are determined, and user location with the new events’ location markers are displayed on a map, para. 0105-0110, 0071-74, figs. 2A-E).
It would have been obvious to one of ordinary skill in art, having the teachings of Fedorov, Prabhakaran, and Monte before the earliest effective filing date, to modify the interface as disclosed by Fedorov to include selecting a second time frame as taught by Monte.
One of ordinary skill in the art would have been motivated to modify the interface of Fedorov to include the selection of a second time frame of Monte because it would allow a user to more easily view time and geographic information (Monte, para. 0001-06).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174